DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.

Applicants' arguments, filed September 12, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5, 10 – 14, 17 – 20 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The pending claims were previously rejected as containing new matter relating to the limitation of the stability and durability of the coating. In response, Applicants have amended claim 1 and provided cited to a portion of one of the U.S. Provisional applications (62/382,317) to which benefit is claimed by the instant application that is a national stage entry of PCT/US2016/065838.
The cited portion of US’317 does not fully support the current claim limitations as amended and no other support was located by the Examiner. The claimed method is open to the use of any sphingolipid and the method results in “a three dimensional thin film coating that has a coating durability of at least 7 days when immersed in an aqueous solution and resists bacterial adhesion and biofilm formation”. The cited portion of US’317 indicates that either sphingosine or phytosphingosine were shown to have an antimicrobial durability of at least 3 days and a coating durability in aqueous solutions and saliva of at least 7 days (conclusion paragraph on page 23 of the specification documents 26 pages in length). This does not provide support for the full scope of the claimed subject matter which can use any sphingolipid as the entirety of the disclosure of US’317 is limited to just two species within this genus of possible coating materials and does not contain any time frame relating to bacterial adhesin or biofilm formation or a time frame of at least 7 day, depending on how claim 1 is interpreted. While the instant application relates to more than just sphingosine or phytosphingosine as the sphingolipid coating material, the scope of the aqueous solutions is more limited. The behavior over time in various solutions was disclosed but only for specific aqueous solutions, namely water, PBS (phosphate buffered saline; ¶ [0098], all citations from the PGPub of the instant application) for 12 hours or 7 days at 37°C and also in urine, blood or saliva for 7 days (at what appears to be 37°C, ¶ [0123]). This indicates stability and durability was studied for time periods up to, but not exceeding, 7 days in a small subset of all possible aqueous solutions (e.g., the durability and stability in stomach acid or a very basic aqueous solution was not assessed). Therefore the combination of the use of any sphingolipid to prepare a three dimensional thin film coating with the required durability, bacterial adhesion and biofilm formation is new matter.
[Examiner note: even if the cited section of US’317 in combination with the instant disclosure was sufficient to fully support the claim limitations, then the specification would be objected to as lacking proper antecedent basis for the claimed subject matter.]
The amendments to claim 1 have also introduced further new matter. As amended, the aggregates of 1 nm to 1 µm in size required by claim 1 refer to the aggregates deposited on the surface of the substrate. The only disclosure the Examiner was able to locate support for aggregates 1 nm to 1 µm in size was at ¶ [0052] of the PGPub of the instant application and original claim 9. However, these locations both refer to the size of aggregates present in the colloidal dispersion. Aggregates of such a size are created in step b) using heating and sonication to prepare a colloidal dispersion that is further heated in step c) to create a solution. Those 1 nm to 1 µm in size aggregates are “destroyed” as a solution cannot contain aggregates. While aggregate formation on the surface may result from the claimed process, there is no evidence that the aggregates formed on the surface are inherently 1 nm to 1 µm in size. As the aggregates of 1 nm to 1 µm in size required by claim 1 are those deposited on the surface of the substrate and not the aggregates in step b) of the method, this size range is also new matter.
The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number and application number if applicable wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5, 10 – 14, 17 – 20 and 29 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendments to the claims have not fully resolved all of the indefiniteness issues with the claims so the metes and bounds of the claims remain unclear and therefore the claims are still indefinite.
Addition of the phrase “wherein the three dimensional thin film coating is less than 10 µm thick” sufficiently defines the term ‘thin’.
However, the amendments and arguments of record have not sufficiently defined “a three dimensional thin film coating that has a coating durability of at least 7 days when immersed in an aqueous solution and resists bacterial adhesion and biofilm formation”. A definition “durable” from dictionary.com accompanied the May 10, 2022 Office Action and indicates that “durable” means “able to resist wear, decay, etc., well” (definition 1, p 1). What durable might mean in the claimed context is not clear and shat amount of change in what aspect(s) of the coating would lead to the applied coating being deemed durable coating has not been sufficiently defined. 
Page 18 of the 26 page specification in US’317 indicates that the coating was “most stable in saliva followed by urine and then blood.” But when the actual data in figure 7 is reviewed, urine and blood showed less sphingosine than the control that was not immersed in any liquid, with blood having well below 20% (maybe 10%?) of the amount of sphingosine of a substrate that was not immersed in any liquid. Thus, it would appear that even sample with less than 20% of a control sample was considered stable. If stability is equated with durability, such a definition would be much broader than one of ordinary skill in the art might imagine for a durable coating. Figure 2 in the 26 page specification in US’317 shows data for bacterial adhesion 24 hours after application of a bacterial suspension but the text in the bar graph cannot be read. Figure 4 can be read but legend indicates it was incubated in air and thus not immersed in an aqueous solution. Example 19 of the instant specification references various electron micrographs, but these images are all at different magnifications and what is shown is not discussed such that one reading the specification would be informed of what characteristics shown in the electron micrographs indicated durability. Thus even if limitations from the specification relating to the concepts of coating durability, bacterial adhesion and biofilm formation are considered, what level of change in the coating is allowed while still meeting these limitations of the claims cannot be adequately determined and the claims are indefinite.
New claim 29 is also indefinite as this claim requires “an antimicrobial durability of at least 3 days”. Again, this encompasses various measures of antimicrobial activity presumably (e.g., the organisms against which the surface has antibacterial activity as well as the degree to which growth of any given organism is inhibited). The amount of change in antimicrobial-ness that is permitted to be considered durable has not been sufficiently defined and therefore claim 29 is also indefinite.
The dependent claims fall therewith.

Applicants traverse on the grounds that Example 19 discloses that durability was quantified using sphingosine kinase assay described in example 13 and imaging with electron microscopy. A claim is not indefinite if the specification provides examples or numerical teachings that can be used to measure a degree even without a precise numerical measurement. 
These arguments are unpersuasive. When taken as a whole, the specification does not clearly limit “durability” to the sphingokinase assay and even if this was the only manner in which durability was defined, the examples in the specification would not reasonably apprise one of the scope of the invention. Particularly given the disclosure in US’317 of coating stability in which two aqueous solutions, urine and blood, resulted in less sphingosine than the control that was not immersed in any liquid. The extent change that could take place in the coating but still be considered durable is not clearly defined. Given the stability results in figure 7 of the 26 page specification of US’317, very large decreases in the amount of sphingosine on the surface could take place and the coating still be considered stable, although stable and durable do not appear to be exact synonyms. Without sufficient guidance as to what parameters are observed and the permitted amount of change in those parameters that are considered by applicant to be “durable”, the metes and bounds of the claims cannot be determined.
The dependent claims fall therewith.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618